The appeal is from a fine of $100.00 in the County Court of Coryell County for an offense in violation of the liquor laws.
The record in this case is before us without bills of exception or statement of facts, and we are unable to appraise the value of the exceptions made to the court's charge in the absence of a statement of facts showing the evidence that was produced before the jury, each exception being of a nature which would require an examination of the evidence in order to properly understand its value.
A motion was timely made to quash the complaint and information, alleging in general terms several grounds therefor. One ground specifically pointed out the failure of the County Attorney to sign his name to the jurat attached to the complaint. *Page 263 
We note in the record a motion properly presented to the court for permission to amend the complaint in this respect, and inasmuch as the complaint in the record carries the name of the County Attorney as the officer before whom the affidavit was made, it will be presumed that the motion was granted. At least, the record fails to indicate the error pointed out in Section 4 of the motion to quash.
The other grounds set out are in general terms and we are not able to understand just what counsel had in mind.
The complaint and information appear to be sufficient.
The judgment of the trial court is affirmed.